                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     LYUDMYLA PYANKOVSKA,                                  Case No. 2:16-CV-2942 JCM (BNW)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10      SEAN ABID, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Pyankovska et al v. Abid et al, case no. 2:16-cv-
               14     02942-JCM-BNW, for the determination of damages.
               15     I.     Background
               16            On December 5, 2019, this court granted plaintiff’s motion to strike defendant’s answer
               17     and for entry of default judgment. (ECF No. 123). In that order, the court instructed Lyudmyla
               18     Pyankovska (“plaintiff”) to file an accounting of her damages, with competent evidence proving
               19     the amount of those damages. Id.
               20            Plaintiff filed her declaration and evidence on December 25, 2019, (ECF No. 124) along
               21     with declarations of Ricky Marquez (ECF No. 125), Iryna Nezhurbida (ECF No. 126), and
               22     Svetlana Mundson (ECF No. 127). After a brief extension (ECF Nos 133; 134), plaintiff filed Dr.
               23     Nicolas Ponzo’s declaration (ECF No. 135).
               24            The court instructed Sean Abid (“defendant”) to file his response within 14 days of
               25     plaintiff’s accounting. (ECF No. 123). Defendant moved to extend time, which the court granted.
               26     (ECF Nos. 136; 137). Now before the court is defendant’s second motion to extend time (ECF
               27     No. 138) and his response to plaintiff’s accounting (ECF No. 139).
               28

James C. Mahan
U.S. District Judge
                1     II.    Legal Standard
                2            “The general rule of law is that upon default the factual allegations of the complaint, except
                3     those relating to the amount of damages, will be taken as true.” Geddes v. United Fin. Grp., 559
                4     F.2d 557, 560 (9th Cir. 1977) (citing Pope v. United States, 323 U.S. 1, 12 (1944); Flaks v. Koegel,
                5     504 F.2d 702, 707 (2d Cir. 1974)). Indeed, Fed. R. Civ. P. 8(b)(6) provides that “[a]n allegation—
                6     other than one relating to the amount of damages—is admitted if a responsive pleading is
                7     required and the allegation is not denied.” Fed. R. Civ. P. 8 (emphasis added).
                8            Thus, damages must be proven. This requirement is born out by Rule 55, governing default
                9     judgment, which provides as follows:
              10                     In all other cases, the party must apply to the court for a default
                                     judgment. . . . If the party against whom a default judgment is sought
              11                     has appeared personally or by a representative, that party or its
                                     representative must be served with written notice of the application
              12                     at least 7 days before the hearing. The court may conduct hearings
                                     or make referrals—preserving any federal statutory right to a jury
              13                     trial—when, to enter or effectuate judgment, it needs to:
              14                     (A) conduct an accounting;
              15                     (B) determine the amount of damages;
              16                     (C) establish the truth of any allegation by evidence; or
              17                     (D) investigate any other matter.
              18
                      Fed. R. Ci. P. 55(b)(2) (emphasis added).
              19
                      III.   Discussion
              20
                             As an initial matter, the court grants defendant’s second motion to extend time. (ECF No.
              21
                      138). On January 24, defendant requested an additional 3 days to file his response because his
              22
                      counsel was ill and bedridden for several days. Id. Defendant filed his response three days later,
              23
                      on January 27. (ECF No. 139). Good cause appearing, the court grants defendant’s motion and
              24
                      now considers plaintiff’s accounting and defendant’s response.
              25
                             Defendant argues that the Rooker-Feldman doctrine bars this court from awarding plaintiff
              26
                      several of her requested categories of damages: Radford Smith’s attorney fees, Dr. Holland’s
              27
                      expert fees, and child support payments. “The Rooker–Feldman doctrine prevents the lower
              28
                      federal courts from exercising jurisdiction over cases brought by ‘state-court losers’ challenging
James C. Mahan
U.S. District Judge                                                  -2-
                1     ‘state-court judgments rendered before the district court proceedings commenced.’” Lance v.
                2     Dennis, 546 U.S. 459, 460 (2006) (quoting Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544
                3     U.S. 280, 284 (2005)). Put plainly, “lower federal courts are precluded from exercising appellate
                4     jurisdiction over final state-court judgments.” Id. at 463.
                5             “Rooker-Feldman may also apply where the parties do not directly contest the merits of a
                6     state court decision, as the doctrine ‘prohibits a federal district court from exercising subject matter
                7     jurisdiction over a suit that is a de facto appeal from a state court judgment.’” Reusser v. Wachovia
                8     Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (quoting Kougasian v. TMSL, Inc., 359 F.3d 1136,
                9     1139 (9th Cir. 2004) (citing Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003))).
              10                      A federal action constitutes such a de facto appeal where
                                      “claims raised in the federal court action are ‘inextricably
              11                      intertwined’ with the state court’s decision such that the
                                      adjudication of the federal claims would undercut the state
              12                      ruling or require the district court to interpret the application of
                                      state laws or procedural rules.” In such circumstances, “the
              13                      district court is in essence being called upon to review the state
                                      court decision.”
              14
              15      Id. (internal citations omitted).
              16              But, because the Supreme Court has repeatedly and purposefully narrowed the purview of
              17      Rooker-Feldman, defendant hangs his hat on a dying doctrine. See Skinner v. Switzer, 562 U.S.
              18      521, 531–33 (2011) (reaffirming the limited scope of the Rooker-Feldman doctrine); Lance, 546
              19      U.S. 459, (2006); Exxon Mobil Corp., 544 U.S. 280; see also Samuel Bray, Rooker Feldman
              20      (1923–2006), 9 Green Bag 2d 317.
              21              Indeed, the Ninth Circuit has held that “[a] suit brought in federal district court is a ‘de
              22      facto appeal’ forbidden by Rooker-Feldman when ‘a federal plaintiff asserts as a legal wrong
              23      an allegedly erroneous decision by a state court, and seeks relief from a state court judgment
              24      based on that decision.’” Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010) (quoting
              25      Noel v. Hall, 341 F.3d 1148, 1162–64 (9th Cir. 2003)) (emphasis added); see also Johnson v. De
              26      Grandy, 512 U.S. 997, 1005–06 (9th Cir. 1994) (noting that Rooker-Feldman does not apply to
              27      claims that have not yet been litigated). “In contrast, if a federal plaintiff asserts as a legal wrong
              28      an allegedly illegal act or omission by an adverse party, Rooker-Feldman does not bar

James C. Mahan
U.S. District Judge                                                    -3-
                1     jurisdiction.” Vasquez v. Rackauckas, 734 F.3d 1025, 1036 (9th Cir. 2013) (quoting Bell v. City
                2     of Boise, 709 F.3d 890, 897 (9th Cir. 2013)) (internal quotation marks omitted) (emphasis in
                3     original).
                4             Here, plaintiff is prosecuting a case predicated entirely on defendant’s illegal act: placing
                5     a recording device in his minor son’s backpack with the intent to surreptitiously record plaintiff.
                6     (ECF No. 81). Although some of plaintiff’s damages stem from the state court’s decision, plaintiff
                7     does not challenge that decision—or the corresponding judgment—as erroneous. Accordingly,
                8     the court finds that it has jurisdiction to award damages incurred as a result of the underlying state
                9     court action.
              10              Although the court has jurisdiction to award such damages, it does not necessarily follow
              11      that it ought to. The court now considers whether plaintiff is entitled to recover her requested
              12      damages under the Wiretap Act.
              13              The Wiretap Act authorizes the court to assess as damages the greater of either “the sum
              14      of the actual damages suffered by the plaintiff and any profits made by the violator as a result of
              15      the violation;” or “statutory damages of whichever is the greater of $100 a day for each day of
              16      violation or $10,000.” 18 U.S.C. § 2520(c)(2). Thus, the court must compute the actual damages
              17      that plaintiff suffered as a result of defendant’s actions.
              18              Plaintiff requests five categories of damages in her accounting: medical expenses,
              19      prescription costs, state court legal fees, child support, and costs of the instant suit. (ECF No. 124
              20      at 10–12). First, plaintiff seeks to recover $3,125 in medical expenses incurred when attending
              21      therapy sessions with Dr. Ponzo. Id. at 10. Plaintiff also seeks to recover $30 spent for prescription
              22      medication. Id. at 11. Next, she argues that she should be awarded $87,493 in legal costs she
              23      expended in the underlying state court custody action. Id. She further believes that she should
              24      recover $42,683 for past child support payments and $62,916 for future child support payments
              25      that plaintiff has and will pay to defendant as a result of the state court’s order. Id. Finally, plaintiff
              26      requests $1,434 in legal costs associated with prosecuting the instant action.
              27              First, the court declines to award plaintiff state court legal fees—including attorney fees
              28      and Dr. Holland’s expert fees—or the child support payments. While defendant’s surreptitious

James C. Mahan
U.S. District Judge                                                      -4-
                1     recording may have been an actual cause of the outcome in the state court proceeding, it was not
                2     a proximate cause. To the contrary, the state court entered its findings of fact on March 1, 2016.
                3     (See ECF No. 139 at 3–5). The state court did not address the issue of whether the recording was
                4     illegal. Nor did the findings of fact even mention the recording. The findings of fact were
                5     predicated almost entirely with the testimony and report of Dr. Holland, which was predicated on
                6     her interviews with the parties’ son. Id.
                7            Although the surreptitious recording may have spurred the interviews, the recordings did
                8     not demonstrate that the parties’ son “exhibited a preoccupation with the video game Call of Duty
                9     throughout the interviews” or that “Call of Duty, with or without any additional controls, is
              10      inappropriate for a five or six year old.” Id. at 4–5. Further, Dr. Holland testified as an expert and
              11      explained “that children should be able to speak freely to their parents about the other parent. This
              12      type of speech restriction causes confusion and distress in children. It also creates a loyalty bind
              13      for children, especially younger children.” Id. at 4. The court concluded that “[a]s a direct result
              14      of [plaintiff’s] direct and overt actions, the child is experiencing: confusion; distress; a divided
              15      loyalty between his parents; and a decreased desire to spend time with [defendant].” Id.
              16             This testimony and the court’s findings of fact supported the state court award of custody,
              17      attorney fees, and expert fees. Accordingly, the court finds that the state court award of custody,
              18      attorney fees, and expert fees were not incurred “as a result of the violation” of the Wiretap Act.
              19             The court turns to the fees plaintiff incurred prosecuting this case, the money spent on
              20      therapy as a result of the violation of her privacy, and the prescription medications. Even taking
              21      the averments in plaintiff’s accounting at face value, this amount totals $4,589: $1,434 in fees and
              22      costs prosecuting this action; $3,125 in therapy costs with Dr. Ponzo; and $30 in prescription
              23      medication. (ECF No. 124). The statute in this case instructs the court to award the greater of
              24      plaintiff’s actual damages incurred as a result of the violation or $10,000.          See 18 U.S.C.
              25      § 2520(c)(2).
              26             Defendant perfunctorily argues that this court has discretion to award no fees under 18
              27      U.S.C. § 2520(c)(2). (ECF No. 16at 11–12). To support this argument, defendant cites to a single
              28      case from the Eastern District of Michigan, which noted as follows:

James C. Mahan
U.S. District Judge                                                   -5-
                1                    Factors that may be considered include whether the plaintiff
                                     suffered financial harm, the extent to which a violation occurred and
                2                    unlawfully intercepted signals were disclosed, whether the
                                     defendant had a legitimate reason for his or her actions, whether the
                3                    defendant profited from his or her acts, and whether an award of
                                     damages would serve a legitimate purpose.
                4
                5     Directv, Inc. v. Guzzi, 308 F. Supp. 2d 788, 790 (E.D. Mich. 2004).

                6            The court finds that these factors favor an award of $10,000 in statutory damages. First,

                7     plaintiff suffered financial harm bringing and prosecuting this lawsuit and seeking therapy.

                8     Further, although not specifically articulated by the Eastern District of Michigan, plaintiff suffered

                9     mental and emotional harm from defendant’s flagrant violation of her privacy. That harm also

              10      deserved recompense. Next, defendant deliberately violated the Wiretap Act for personal gain,

              11      although defendant cloaks his actions as an attempt “to gather evidence of parental alienation and

              12      pathogenic parenting[.]” (ECF No. 16 at 11). As a result of his surreptitious recording just before

              13      a custody hearing, defendant now has primary custody of the parties’ son and receives child

              14      support payments from plaintiff.

              15             Most egregiously, defendant makes the bold claim that “the disclosure of those recordings

              16      was limited to the proceedings below, which are sealed.” Id. at 11–12. However, the court

              17      previously noted that defendant posted the transcripts of his recording on the “NEVADA COURT

              18      WATCHERS” Facebook page in May 2019. (ECF No. 114-1).1                 Defendant then contends that

              19      “[a]ny other alleged dissemination was made in furtherance of the exercise of legitimate first

              20      amendment rights to speech, if any were made at all.” (ECF No. 16 at 12). In the same breath as

              21      he defends his First Amendment rights, defendant summarily dismisses the importance of

              22      plaintiff’s right to privacy. Thus, the court finds that a $10,000 award for plaintiff serves the

              23      legitimate purpose of dissuading defendant from violating plaintiff’s right to privacy in the future.

              24             Because plaintiff’s actual damages of $4,589 are less than the statutory damages authorized

              25      by 18 U.S.C. § 2520(c)(1), the court awards plaintiff statutory damages in the amount of $10,000

              26      to compensate her for defendant’s violation of the Wiretap Act.

              27
              28             1
                              Defendant also posted a copy of plaintiff’s motion for protective order on the Facebook
                      page. (ECF No. 114-1).
James C. Mahan
U.S. District Judge                                                   -6-
                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
                4     extend time (ECF No. 138) be, and the same hereby is, GRANTED.
                5            IT IS FURTHER ORDERED that plaintiff is awarded $10,000 in statutory damages.
                6            The clerk is instructed to enter default judgment in favor of plaintiff and close the case
                7     accordingly.
                8            DATED February 5, 2020.
                9                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -7-
